Appeal from a judgment of the County Court of Delaware County (Estes, J.), rendered March 9, 1993, which revoked defendant’s probation and imposed a sentence of imprisonment.
Defendant was originally sentenced to 135 days in jail, a $1,500 fine and five years’ probation following his conviction of criminal possession of stolen property in the fourth degree. Defendant was subsequently found to have violated his probation and, upon revocation of his probation, was sentenced to ÍVz to 4 years’ imprisonment. We find that there was sufficient evidence to support the determination that defendant *800violated his probation. In addition, given defendant’s prior criminal record, we find no reason to disturb the sentence imposed by County Court.
Weiss, P. J., Mikoll, Mercure, Cardona and Mahoney, JJ., concur. Ordered that the judgment is affirmed.